Citation Nr: 0325311	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1963 to October 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In September 2002 the Board 
undertook further development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  For the reasons indicated below, further RO 
adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has provided the veteran adequate notice of 
the VCAA.  See October 2001 letter to veteran, and January 
2002 supplemental statement of the case (SSOC).  

Here, the Board has obtained additional evidence through its 
own development.  Specifically, the Board obtained treatment 
records from the Oregon State Correctional Institution 
(OSCI).  The RO has not reviewed this evidence, and the 
veteran did not waive such review.  Initial consideration of 
this evidence by the AOJ is required.  See DAV, supra.

In response to a January 2003 letter from the Board the 
veteran indicated that in 1969 he was evaluated by two 
psychologists.  The evaluations were arranged by an attorney, 
Richard Maizels, who may have the names and addresses of the 
psychologists.  Reports of the evaluations may contain 
pertinent information, and should be obtained, if available.   
In addition, the veteran has noted that from 1970 to 1975 
while at the OSCI he was treated by three different 
psychologists.  Review of the medical records received from 
OSCI revealed records of treatment by one of the three named 
psychologists.  Records of treatment at OSCI by Drs. Dereli 
and Jacobus have been received.  Further development in this 
regard is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain 
reports of the veteran's evaluations by 
two private psychologists in 1969.  
Attorney Richard Maizels, should be 
contacted to identify the two 
psychologists.  In addition, OSCI should 
be contacted for records of treatment 
afforded the veteran at that facility by 
Drs. Dereli and Jacobus.  If any of these 
records sought are unavailable, it should 
be so certified.  

2.  Thereafter, the RO should review the 
entire record and re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purposes of this remand are to meet due process 
requirements and to satisfy the mandates of the Federal 
Circuit in the decision cited above.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


